Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Claim Status
Claims 46, 48, 50-60 and 72 are pending. Claims 61-70 have been canceled. Claims 46, 48 and 50-51 have been amended. Claims 46, 50 and 72 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 4. Claims 48 and 51-60 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claim 71 under 35 U.S.C. 112(b) is withdrawn in view of the cancellation of the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is maintained.
Claims 46 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The claims are drawn to a C-terminal CDNF fragment consisting of SEQ ID NO: 4 or a sequence which has at least 95% homology or sequence identity with SEQ ID NO: 4, wherein said C-terminal CDNF fragment is a cell membrane penetrating peptide and has a protective effect on neuronal cells.
The specification does not teach the structural attributes of the claimed cell membrane penetrating peptide having at least 95% homology or identity to SEQ ID NO: 4, wherein the peptide has a protective effect on neuronal cells.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence correlate with the required activity (being a cell penetrating peptide and having a protective effect on neuronal cells). The specification does not describe which amino acids of SEQ ID NO: 4 are necessary to retain the desired activity. Note that the claims of the instant claims are very broad since the C-terminal CDNF fragment claimed can have significant change within the sequence thus resulting in thousands different unrelated peptides. 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the C-terminal CDNF fragment can by any peptide comprising a sequence which has at least 95% homology or identity to SEQ ID NO: 4.
However, the specification provides no specific examples of the claimed C-terminal CDNF fragment having at least 95% homology or identity to SEQ ID NO: 4. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Therefore, since the claims and the specification fail to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.

Response to Arguments
Applicant’s arguments filed on 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that “[I]n the interest of furthering prosecution, Applicant has more specifically defined "which amino acids of SEQ ID NO: 1 are necessary to retain the desired activity" by more specifically reciting that the claimed CDNF fragment consists of the 61 amino acids of SEQ ID NO:4, or a sequence which has at least 95 % homology or sequence identity with the sequence of SEQ ID NO:4. Applicant respectfully directs the Examiner to the Experimental Section of the present Specification that shows that the claimed CDNF fragment is surprisingly a cell-penetrating polypeptide that retains the activity of the mature CDNF polypeptide. Applicant further submits that the level of skill and knowledge in the art is such that one of ordinary skill would have been able to use conventional techniques to vary, for example, 3 amino acids in the sequence to generate a CDNF fragment having 95% homology or sequence identity with the sequence of SEQ ID NO: 4”.
Applicant’s arguments are not persuasive. 
The specification shows that the claimed CDNF fragment is a cell-penetrating polypeptide that retains the activity of the mature CDNF polypeptide. However, the specification does not provide specific examples of the claimed C-terminal CDNF fragment having at least 95% homology or identity to SEQ ID NO: 4.
One of ordinary skill in the art would not know which amino acids of SEQ ID NO: 4 are necessary to retain the desired activity (i.e. being a cell penetrating peptide and having a protective effect on neuronal cells), and which amino acids can be substituted. 
The problem is not how the CDNF fragments having homology or sequence identity with the sequence of SEQ ID NO:4 are generated. The problem is that, as discussed above, one of ordinary skill in the art would not know the amino acids of SEQ ID NO: 4 that are required to retain the claimed properties.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is amintained.
Claims 46, 50 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouguel-Eret et al. (WO 02/079246).
With respect to claim 46, Bouguel-Eret et al. teach a protein consisting of 187 amino acids (i.e. SEQ ID NO: 1, depicted below, see claim 1), 61 amino acids of which corresponds to instantly claimed SEQ ID NO: 4 (highlighted and bolded in the sequence below).
MWCASPVAVVAFCAGLLVSHPVLTQGQEAGGRPGADCEVCKEFLNRFYKSLIDRGVNFSLDTIEKELISFCLDTKGKENRLCYYLGATKDAATKILSEVTRPMSVHMPAMKICEKLKKLDSQICELKYEKTLDLASVDLRKMRVAELKQILHSWGEECRACAEKTDYVNLIQELAPKYAATHPKTEL
Bouguel-Eret et al. further teach SEQ ID NO: 2 (see claims 2, 4-5), which consists of 163 amino acids, 61 amino acids of which corresponds to instantly claimed SEQ ID NO: 4 (highlighted and bolded in the sequence below).
QGQEAGGRPGADCEVCKEFLNRFYKSLIDRGVNFSLDTIEKELISFCLDTKGKENRLCYYLGATKDAATKILSEVTRPMSVHMPAMKICEKLKKLDSQICELKYEKTLDLASVDLRKMRVAELKQILHSWGEECRACAEKTDYVNLIQELAPKYAATHPKTEL
Bouguel-Eret et al. also teach the 46 amino acids long polypeptide SEQ ID NO: 5 (claims 4-6), depicted below:
MRVAELKQILHSWGEECRACAEKTDYVNLIQELAPKYAATHPKTEL
which corresponds to 46 consecutive amino acids of instantly claimed SEQ ID NO: 4.
Furthermore, Bouguel-Eret et al. teach that the polypeptide consists of a contiguous span of at least 50 amino acids of SEQ ID NOs: 1-2 and 5 (page 11, lines 6-9).
Given the finite number of possible fragments, one of ordinary skill in the art would have at once envisaged a fragment consisting of instantly claimed SEQ ID NO: 4.
Moreover, the skilled artisan starting from SEQ ID NO: 5 (comprised in SEQ ID NO: 1 of Bouguel-Eret et al.) would have easily arrived at instant SEQ ID NO: 4 by the simple addition of the 13 consecutive amino acids (relative to SEQ ID NO: 1 of Bouguel-Eret et al.).

Response to Arguments
Applicant’s arguments filed on 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Bougel-Eret certainly does not disclose the identical invention in as complete detail as is contained in independent claims 46 and 72. In particular, nothing in Bougel-Eret specifically discloses a 61 amino acid fragment, let alone the very specific (CDNF) fragment consisting [of the 61 amino acid residues] of SEQ ID NO: 4 or one having at least 95 % homology or sequence identity with the sequence of SEQ ID NO:4, wherein said C-terminal CDNF fragment is a cell membrane penetrating peptide and has a protective effect on neuronal cells.
Applicant also argues that “[t]here is no express or inherent disclosure within Bouguel-Eret to specifically select a 61 amino acid fragment from the numerous possible amino acid sequences within the 187 amino acid sequence of SEQ ID NO: 1or other sequence of Bouguel-Eret. Moreover, even if the skilled artisan for some reason Laine IP OyMWS / rw7 
Application No.: 16/610,532Docket No.: HY 18 USReply to Final Office Action dated 2022-02-03randomly selected the claimed 61 amino acid fragment from SEQ ID NO:1 of Bouguel-Eret vs. say another sized-fragment containing at least 50 amino acids, e.g., 81, 92, 107, 111, 123, or other numbered amino acid fragment (which there is no rational basis for so doing), there is also no teaching or suggestion that the specifically claimed 61 amino acid fragment would be a cell membrane penetrating peptide and have a protective effect on neuronal cells from the disclosure of Bouguel-Eret”.
Applicant further argues that “[A]s set forth in the the Experimental Section of the present Specification, the claimed fragment of SEQ ID NO.4 was surprisingly found to be a cell-penetrating polypeptide retaining activity of the mature CDNF polypeptide. Bouguel-Eret does not provide any guidance as to which fragments of at least 50 amino acids would retain a desired biological activity of its proteins, and which would not. In fact, if anything, Bouguel-Eret again suggests to the skilled artisan to select the group of amino acid positions 1 to 24 of SEQ ID NO 1 (see again p. 11, lines 6-11 of Bouguel-Eret). 
As such, Applicant respectfully submits that Bouguel-Eret does not disclose the identical invention in as complete detail as is contained in claims 46 and 72 and that the skilled artisan, upon a reading of Bouguel-Eret, would not 'at once envisage' the claimed C-terminal CDNF fragment of independent claims 46 and 72 as amended nor fairly describes, teaches, or suggests the same. For at least this reason, Applicant respectfully submits independent claims 46 and 72 as amended are not anticipated by Bouguel-Eret”. 
Applicant’s arguments are not persuasive because one of ordinary skill in the art could write the name of each of the fragment included in the “contiguous span of at least 50 amino acids of SEQ ID NO: 1” (see MPEP 2131.02).
The skilled artisan would have been motivated to use any of SEQ ID NOs: 1-2 and 5 (preferred sequences), and thus would have arrived at instantly claimed SEQ ID NO: 4. 
With respect to Applicant’s arguments regarding Bouguel-Eret suggesting to select the group of amino acid positions 1 to 24 of SEQ ID NO: 1, it should be noted that Bouguel-Eret et al. clearly teaches SEQ ID NOs: 1-2 and 5 are among the preferred sequences. 
Furthermore, the MPEP 2141.02 states that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”. See also MPEP 2123.
With respect to Applicant’s arguments regarding unexpected results, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In the instant case, the fragments of Bouguel-Eret have the same structure of the instantly claimed fragment, thus will have the same properties (i.e. being as CPP and having a protective effect on neuronal cell).
For the reasons stated above the rejection is maintained.
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658